Exhibit 10.1

CONSENT

May 1, 2014

NeoPhotonics Corporation

2911 Zanker Road

San Jose, California 95134

Attention: Ray Wallin

 

  Re: Consent (“Consent”) in connection with that certain Revolving Credit and
Term Loan Agreement dated as of March 21, 2013 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
NeoPhotonics Corporation (“Borrower”), the financial institutions from time to
time parties thereto (collectively, the “Lenders”) and Comerica Bank, as
administrative agent for the Lenders (in such capacity, the “Agent”).

Ladies and Gentlemen:

Reference is made to the Credit Agreement. Except as specifically defined to the
contrary in this Consent, capitalized terms used herein shall have the meanings
given them in the Credit Agreement.

1.    Borrower has requested that Agent and the Lenders consent to an extension
of the due date for the financial statements of Borrower required under
Section 7.1(a) of the Credit Agreement for the Fiscal Year ended December 31,
2013. Subject to the terms and conditions of this Consent, Agent and the Lenders
hereby consent to the extension until May 31, 2014 (or such later date as may be
approved by the Majority Lenders) of the due date for the financial statements
of Borrower for the Fiscal Year ended December 31, 2013.

2.    Borrower has requested that Agent and the Lenders consent to an extension
of the due date for the financial statements of Borrower required under
Section 7.1(b) of the Credit Agreement for the fiscal quarter ended March 31,
2014. Subject to the terms and conditions of this Consent, Agent and the Lenders
hereby consent to the extension until June 15, 2014 (or such later date as may
be approved by the Majority Lenders) of the due date for the financial
statements of Borrower for the fiscal quarter ended March 31, 2014.

3.    Borrower has also requested that Agent and the Lenders consent to an
extension of (a) the due date for the Securities and Exchange Commission report
of Borrower on Form 10- K for the Fiscal Year ended December 31, 2013 required
under Section 7.1(c)(i) of the Credit Agreement and (b) the due date for the
Securities and Exchange Commission report of Borrower on Form 10-Q for the
fiscal quarter ended March 31, 2014 required under Section 7.1(c)(ii) of the
Credit Agreement. Subject to the terms and conditions of this Consent, Agent and
the Lenders hereby consent to the extension until May 31, 2014 (or such later
date as may be approved by the Majority Lenders) of the due date for the report
on Form 10-K for the Fiscal Year ended December 31, 2013 and the extension until
June 15, 2014 (or such later date as may be approved by the Majority Lenders) of
the due date for the report on Form 10-Q for the fiscal quarter ended March 31,
2014.



--------------------------------------------------------------------------------

4.    This Consent shall become effective (according to the terms hereof) on the
date that Agent shall have received fully executed signature pages of this
Consent, in each case duly executed and delivered by Agent, Borrower and the
requisite Lenders. Borrower shall deliver original executed signature pages to
this Consent promptly after the date hereof.

5.    Borrower hereby represents and warrants that, after giving effect to this
Consent, (a) the representations and warranties set forth in Section 6 of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof (other than any such representation or warranty which expressly
speaks only as of a different date); and (b) as of the date hereof, no Default
or Event of Default has occurred and is continuing.

6.    Except as expressly set forth herein, this Consent shall not be deemed to
amend or alter in any respect the terms and conditions of the Credit Agreement
(including without limitation all conditions and requirements for Advances and
any financial covenants) or any of the other Loan Documents, or to constitute a
waiver or release by any of the Lenders or Agent of any right, remedy,
Collateral, Default or Event of Default under the Credit Agreement or any of the
other Loan Documents, except to the extent specifically set forth herein.
Furthermore, this Consent shall not affect in any manner whatsoever any rights
or remedies of the Lenders or Agent with respect to any other non-compliance by
Borrower or any other Credit Party with the Credit Agreement or the other Loan
Documents, whether in the nature of a Default or Event of Default, and whether
now in existence or subsequently arising, and shall not apply to any other
transaction

7.    This Consent shall be a contract made under and governed by the internal
laws of the State of California (without giving effect to principles of conflict
of laws), and may be executed in counterpart, in accordance with Section 13.9 of
the Credit Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

By signing and returning a counterpart of this Consent to Agent, Borrower
acknowledges its acceptance of the terms of this Consent. This Consent shall not
become effective unless and until countersigned by Borrower and returned to
Agent.

 

Very truly yours, COMERICA BANK, as Agent By:  

/s/ Robert Shutt

Name:   Robert Shutt Title:   Senior Vice President



--------------------------------------------------------------------------------

Acknowledged and Accepted as of the date and year first above written:

 

NEOPHOTONICS CORPORATION By:  

/s/ Clyde R. Wallin

Name:   Clyde R. Wallin Title:   Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

Acknowledged and Accepted as of the date and year first above written:

 

COMERICA BANK, as a Lender, Issuing Lender

and Swing Line Lender

By:  

/s/ Robert Shutt

Name:   Robert Shutt Title:   Senior Vice President

EAST WEST BANK,

as a Lender

By:  

/s/ Nader Maghsoudnia

Name:   Nader Maghsoudnia Title:   Director